Citation Nr: 0808454	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the Army National Guard of Oregon from May 17, 1973, to 
September 17, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In October 2006, the appellant failed to report for an 
informal hearing before a Decision Review Officer.


FINDINGS OF FACT

1.  By means of a September 1981 rating decision, the RO 
denied entitlement to service connection for schizophrenia, 
claimed as a nervous disorder, on a direct basis.  In May 
1982, the RO held that service connection was not warranted 
on a presumptive basis.  The appellant duly appealed.  In 
April 1983, the Board held that that service connection for 
schizophrenia was not warranted.  The appellant was notified 
of that decision.

2.  The appellant subsequently attempted to reopen his claim 
for service connection for schizophrenia; however, by means 
of a July 1983 rating decision, the RO held that service 
connection for mental illness, to include schizophrenia, was 
not warranted.  The appellant duly appealed.  In May 1984, 
the Board held that that new and material evidence had been 
submitted to reopen the claim; however, service connection 
for schizophrenia was not warranted.  The appellant was 
notified of that decision.

3.  The appellant subsequently attempted to reopen his claim 
for service connection for schizophrenia; however, by means 
of a December 1990 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the claim.  
The appellant was notified of that decision; however, he did 
not appeal.

4.  The appellant again attempted to reopen his claim for 
service connection for schizophrenia; however, by means of a 
January 2004 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the claim.  
The appellant has duly appealed.

5.  The evidence added to the record since the December 1990 
rating decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The April 1983 and May 1984 Board decisions holding that 
service connection for schizophrenia was not warranted and 
the December 1990 rating action holding that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for schizophrenia are final 
and the claim is not reopened.  38 U.S.C.A. §§ 1110, 7104 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim of service connection for schizophrenia.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a June 2003 and March 2006 letters, with 
respect to the requirement to submit new and material 
evidence.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the June 2003 and March 2006 letters.  As such, the appellant 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending 
issues.  

In the June 2003 letter, the RO explained to the appellant 
that a decision had been previously made service connection 
was denied for a mental disorder-schizophrenia.  The RO 
explained that if any additional private medical treatment 
had been provided, VA would assist in getting those records.  
Specifically, the RO pointed out that it would be helpful if 
his doctor would provide a statement describing how his 
schizophrenia is related to his military service-precisely 
the type of evidence missing in the earlier adjudications.  
This notice meets the requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in June 2003 prior to the 
adjudication of the matter in January 2004.  Additionally, 
the record contains a November 2006 supplemental statement of 
the case following the March 2006 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2003 and March 2006 letters.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the appellant's service medical records, VA 
outpatient reports, private treatment records from George 
Suckow, M.D., Barbara Russell, NMHNP, Salem Hospital, 
Community Mental Health Program, Marion County Health 
Department, and Oregon State Hospital, and a VA examination 
report dated in March 1982.  Notably, the appellant has not 
identified any further outstanding and relevant evidence in 
response to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
appellant.

Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for appellants who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a). INACDUTRA includes duty (other than full-
time duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4) 
(2007).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

In a September 1981 rating decision and subsequent April 1983 
Board decision service connection for schizophrenia was 
denied.  At that time, the medical evidence of record 
included the appellant's service medical and personnel 
records, a VA psychiatrist report dated in June 1977, and 
treatment records from Oregon State Hospital from March 1974 
to March 1981.

The appellant served on active duty for training from May 17, 
1973, to September 17, 1973.  His service medical records are 
silent as to any complaints, diagnosis, or treatment for 
schizophrenia.  Oregon State Hospital records demonstrate 
that the appellant first received treatment and was diagnosed 
as having schizophrenia when he was hospitalized from 
November 20, 1973, to March 11, 1974.  According to his 
parents, the appellant was last well in May 1973, when he 
left Louisiana to attend National Guard camp.  They stated 
that when they picked the appellant up on October 1, 1973, he 
was speaking incoherently and seemed unable to communicate 
properly.  

In June 1977, a VA psychiatrist indicated that the appellant 
had joined the National Guard in 1973 and had returned from 
basic training in October 1973 demonstrating evidence of 
psychotic decompensation.  The appellant was first admitted 
to the Oregon State Hospital on November 20, 1973, and had 
undergone several psychiatric admissions.  He determined that 
the appellant did not meet the standards for retention in 
U.S. Army and recommended that the appellant be separated 
from service by the appropriate administrative regulation.  

In September 1981, the RO held that service connection was 
not warranted for a nervous condition, schizophrenic 
reaction, paranoid.  The RO reasoned that there was no 
evidence of complaints or treatment for a nervous disorder in 
the appellant's active duty for training service medical 
records from May 17, 1973, to September 17, 1973.  Service 
connection was not warranted because there was no evidence in 
the record that the appellant incurred a nervous disorder 
during his period of active duty.  

In March 1982, the appellant was afforded a VA examination.  
The examiner noted that the appellant had a long history of 
behavioral problems while in grade school and high school, 
with fits of anger and physical destructiveness.  The 
appellant alleged that at some point during basic training he 
was beaten on the chest; however, he did not seek medical 
attention.  Mental status examination demonstrated that the 
appellant was basically oriented and his speck was normal in 
rate and rhythm.  There was no evidence of delusions or 
hallucinations.  His basic judgment appeared adequate and 
insight was fair.  Affect was somewhat flattened and 
restricted.  The appellant was diagnosed as having a chronic 
mental disorder, schizophrenia, or possibly schizoaffective 
schizophrenia and paranoid type by history, in remission.  

In May 1982, the RO held that service connection was not 
warranted for schizophrenia on a presumptive basis because 
the appellant's active duty for training did not constitute 
active duty for the presumptive provision for service 
connection to attach.  

In April 1983, the matter was certified and the Board held 
that service connection was not warranted on a presumptive or 
a direct basis.  Service connection was not warranted on a 
presumptive basis because the one-year presumption for a 
psychosis did not attach because he was not a "veteran" for 
purposes of presumptive service connection.  Additionally, 
service connection was not warranted on a direct basis 
because there was no evidence of schizophrenia during the 
appellant's period of active duty for training.  The April 
1983 Board decision is final and not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103 (2007).

In July 1983, the appellant attempted to reopen his claim 
with a statement from Marion County Health Department.  His 
private treatment providers indicated that the appellant was 
diagnosed as having a schizophrenic disorder, paranoid type, 
chronic.  They opined that from the information in the 
appellant's file, it was difficult to assess whether his 
psychiatric problems predated his period of service.  It 
appeared, however, that whatever the appellant's difficulties 
had been prior to his entry into and during his period of 
service with the National Guard, the experiences he described 
aggravated his condition.  The appellant had reported that he 
had been physically beaten up during self defense class and 
that he felt a great deal of fear and insecurity due to being 
away from home.  His treatment providers stipulated that it 
would be logical to assume that with the appellant's 
disposition to psychiatric illness and his lack of emotional 
and physical preparedness for service, his psychiatric 
difficulties would have been aggravated by these kinds of 
experiences.  They have concluded that the appellant suffered 
from a chronic psychiatric disease, which was aggravated by 
his experiences in service.  

In July 1983, the RO held that new and material evidence had 
not been presented to reopen the claim.  Although the 
appellant's private treatment providers at the Marion County 
Health Department opined that there was nexus between the 
appellant's schizophrenia and his period of service, they did 
not provide any objective evidence demonstrating the 
development of a chronic psychiatric illness during the 
appellant's period of service.  The appellant duly appealed 
and the matter was forwarded to the Board.  In May 1984, the 
Board held that new evidence had been submitted to reopen the 
claim; however, service connection for schizophrenia was not 
warranted because the new evidence failed to present a new 
factual basis for the grant of service connection.  The Board 
reasoned that although the evidence continued to demonstrate 
that the appellant had been diagnosed as having schizophrenia 
subsequent to his period of ACDUTRA, there was no objective 
evidence that his disorder began during his period of 
ACDUTRA.  The May 1984 Board decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2007).

In October 1990, the appellant attempted to reopen his claim.  
In support of his claim the appellant submitted records from 
Salem Hospital from September 1986 to May 1987, which 
demonstrated post-service treatment for schizophrenia, and a 
duplicate of the June 1977 VA psychiatric assessment.  In 
December 1990, the RO held that the claim of entitlement to 
service connection for schizophrenia was denied.  The 
appellant presented a timely notice of disagreement and a 
statement of the case was issued in March 1991; however, he 
did not perfect his appeal.  

The current claim on appeal was received in March 1993.  In 
January 2004, the RO held that service connection was not 
warranted for mental illness and that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for schizophrenia.  The 
appellant duly appealed.  In support of his claim, the 
appellant submitted VA treatment records from 1991 indicating 
that he had reported a 20-year history, since 1971, of 
paranoid schizophrenia; however, the records indicated that 
the appellant did not know where those records were located.  

The appellant also submitted a private psychiatric evaluation 
dated in December 2000.  The examiner indicated that records 
available from Oregon State Hospital indicated that appellant 
was first diagnosed as having a psychiatric disorder at the 
age of 16 or 17.  During his evaluation, the appellant 
reported that, after he dropped out of high school in the 
11th grade, he joined the National Guard for four years and 
was honorably discharged.  The examiner noted that appellant 
underwent five hospitalizations from 1973 to 1977 and that 
the appellant's honorable discharge was questionable.  The 
appellant stated that his first hospitalization was due to 
poor self care.  Upon mental status examination, the examiner 
noted that the appellant was a rather poor historian.  He 
also noted that appellant contradicted much of his history as 
recorded in the Oregon State Hospital records.  The appellant 
had stated that he was usually hospitalized due to poor self-
care or that he volunteered to go into the hospital in order 
to get housing.  He denied any current psychotic symptoms or 
that he had ever experienced psychotic symptoms.  He denied 
that he was ever admitted at Oregon State Hospital due to 
mental illness or psychotic symptoms.  The appellant was 
diagnosed as having paranoid-type schizophrenia and substance 
abuse in full remission.  The examiner noted that the 
appellant's many legal problems, impulsive and aggressive 
behaviors, and his lack of taking responsibility for any of 
his behaviors indicated that he may also have an anti-social 
personality disorder.  

In support of the appellant's claim of entitlement to service 
connection for schizophrenia on the basis of aggravation, the 
appellant's representative has submitted that the December 
2000 psychiatric evaluation noting a history of a diagnosis 
of mental illness at the age of 16 or 17 is new and material 
evidence.  The appellant's representative argues that this is 
evidence of a diagnosis in 1972, prior to the appellant's 
period of ACDUTRA; therefore, evidence demonstrating that the 
appellant's mental illness pre-dated his period of service 
and was thereby aggravated by service.  The Board 
acknowledges the appellant's representative's contention, 
however, this is not supported by the medical evidence of 
record.  The treatment records from Oregon State Hospital, 
however, indicate that the appellant first received treatment 
when he was 17 , in 1973, after his period of ACDUTRA.  

Additional evidence associated with the record includes a 
December 1973 from Oregon State Hospital.  The report 
indicates that the appellant's first voluntary commitment, by 
his parents, was in November 1973.  The appellant had been 
speaking incoherently for approximately two months and it had 
worsened in the two weeks prior to his admission.  The 
history provided was that prior to the sixth grade the 
appellant had a poor attention span in school but was happy 
and friendly and got along well with people.  From the sixth 
grade onward he did very poorly in school and became 
obstreperous, both at school and at home.  He lost his 
tempter often and quickly and in anger he kicked and broke 
things.  He dropped out of school in the 10th grade and he 
attempted many jobs after that but was fired because of 
mistakes due to loafing.  In May 1973, he went to Louisiana 
for a four month period for the National Guard.  Nothing was 
known of his behavior during those four months.  On the day 
of his return, September 14th, 1973, his parents indicated 
that the appellant was speaking nonsensically and he was 
unable to communicate with them.  The appellant was diagnosed 
as having schizophrenia, schizo-affective type, depressed.  

In summary, the additional evidence associated with the 
record since the last final December 1990 rating decision 
includes post-service VA treatment records dated in 1991, a 
December 2000 private psychiatric evaluation, and a December 
1973 treatment report from Oregon State Hospital.  Although 
the aforementioned evidence is new to record, it does not 
warrant the reopening the claim because it is
duplicative and cumulative of previously considered evidence 
and it does not raise a reasonable possibility of 
substantiating the claim. 

In order to reopen his claim for service connection for 
schizophrenia, the appellant has to submit new and material 
evidence that his schizophrenia was incurred in or aggravated 
during a period of ACDUTRA.  As noted, service connection is 
not warranted on a presumptive basis.  although the appellant 
was diagnosed as having schizophrenia in November 1973, 
service connection is not warranted for a psychosis, 
characterized as schizophrenia, on a presumptive basis 
because presumptive periods do not apply to ACDUTRA.  The 
appellant has not submitted any new medical evidence that his 
current schizophrenia was incurred during or aggravated by 
his period of active service.  The Board acknowledges that 
the appellant and his representative have pointed to the 
newly submitted 1991 VA treatment records indicating a 20-
year history of mental illness and the December 2000 
psychiatric report indicating that the appellant was 
diagnosed as having mental illness at the age of 16 of 17 as 
new and material evidence that the appellant's mental illness 
pre-existed his period of service and was aggravated by his 
period of ACDUTRA.  The record, however, contains no 
objective evidence of a diagnosis of mental illness, prior to 
the appellant's period of ACDUTRA.  Rather, a review of the 
record, specifically the appellant's treatment records from 
Oregon State Hospital, reveals that the appellant first 
received treatment at the age of 17 in November 1973, after 
his period of ACDUTRA.  Additionally, the Board also 
acknowledges that the December 1974 report is new to the 
record; however, it does not warrant the reopening of the 
claim because it is duplicative the March 1974 report, 
previously considered in the final April 1983 Board decision.  
Accordingly, a reopening on the claim of entitlement to 
service connection for schizophrenia is not warranted. 

The Board concludes that new and material evidence has not 
been submitted and the claim of service connection for 
schizophrenia is not reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for schizophrenia.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


